Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Widewaters Village Community Association, Inc., appeals from the district court’s order upholding the bankruptcy court’s determination that the Association’s claim in the Chapter 13 bankruptcy case of Stacey B. and Theodore A. Haywood was an unsecured claim and its hen may be avoided. Our review of the record and the briefs filed by the parties discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. Widewaters Village Community Association, Inc. v. Haywood, No. 5:09-cv-00067-F (E.D.N.C. July 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.